      Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

WARREN SOILEAU, DANNY NEAL,                            §   CIVIL ACTION NO.
DEXTER NEAL, PAUL CHAMPAGNE,                           §
JEREMY MARSHALL, RYAN                                  §   JUDGE
GUTHRIE, ROLAND THIBODEAUX,                            §
COLBY PEREZ, BRYCE DAIGLE, ERIC                        §   MAG.
HILLHOUSE, BRADLY BISHOP,                              §
BRANDON BONONA, AND                                    §
HARRY SMITH                                            §
                                                       §
VS.                                                    §
                                                       §
GPS MARINE, LLC, M /V T.W.                             §
BOUDREAUX, M/V DEVIN                                   §
SCHIEFFLER, M/V CAPT. VINCE                            §
GAMBARELLA, and M/V CAPT.                              §
RUSSEL L

             SEAMEN’S VERIFIED COMPLAINT FOR UNPAID WAGES

      NOW INTO COURT, through undersigned counsel, come the current and former

employees of GPS MARINE, LLC identified below who will assert as follows:

                                                  1.

      Mare plaintiffs herein are the following:

   a) WARREN SOILEAU, a person of the full age of majority and a current or former

      employee of GPS Marine, LLC,

   b) DANNY NEAL, a person of the full age of majority and a current or former employee of

      GPS Marine, LLC,

   c) DEXTER NEAL, a person of the full age of majority and a current or former employee

      of GPS Marine, LLC,

   d) PAUL CHAMPAGNE, a person of the full age of majority and a current or former

      employee of GPS Marine, LLC,

                                                  1
  Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 2 of 7



e) JEREMY MARSHALL, a person of the full age of majority and a current or former

   employee of GPS Marine, LLC,

f) RYAN GUTHRIE, a person of the full age of majority and a current or former employee

   of GPS Marine, LLC,

g) ROLAND THIBODEAUX, a person of the full age of majority and a current or former

   employee of GPS Marine, LLC

h) COLBY PEREZ, a person of the full age of majority and a current or former employee of

   GPS Marine, LLC,

i) BRYCE DAIGLE a person of the full age of majority and a current or former employee

   of GPS Marine, LLC,

j) ERIC HILLHOUSE a person of the full age of majority and a current or former employee

   of GPS Marine, LLC,

k) BRADLY BISHOP, a person of the full age of majority and a current or former employee

   of GPS Marine, LLC,

l) BRANDON BONONA, a person of the full age of majority and a current or former

   employee of GPS Marine, LLC; and

m) HARRY SMITH, a person of the full age of majority and a current or former employee

   of GPS Marine, LLC.

                                           2.

   Made defendants herein are the following:

a) GPS MARINE, LLC. (hereinafter sometimes “GPS MARINE”) a Louisiana company

   licensed to do and doing business within the jurisdiction of this Honorable Court.



                                            2
       Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 3 of 7



    b) M/V T.W. BOUDREAUX a U.S. Flagged towing vessel bearing official number 521655

        currently moored at or about Quality Energy Services, 230 Menard Rd. in Houma,

        Louisiana and within the Jurisdiction of this court.

    c) M/V DEVIN SCHIEFFLER a U.S. Flagged towing vessel bearing official number

        555706, which is currently or soon expected to be within the Jurisdiction of this court.

    d) M/V CAPT. VINCE GAMBARELLA a U.S. Flagged towing vessel bearing official

        number 646701, which is currently or soon expected within the Jurisdiction of this court.

    e) M/V CAPT. RUSSEL L a U.S. Flagged towing vessel bearing official number 538160,

        which is currently or soon expected to be within the Jurisdiction of this court.

                                                     3.

        Complainants are seamen pursuing unpaid wages, penalty wages, penalties, attorneys’

fees, costs of litigation, actual damages, consequential damages, and all other such relief as may

be available, against their current and/or former employer, GPS MARINE, and the vessels upon

which they served, In Rem.

                                                     4.

        This court has jurisdiction pursuant to 28 U.S.C. 1333. This is an admiralty or maritime

claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure for the United

States District Courts. Plaintiffs were employed as crew members aboard the M/V T.W.

BOUDREAUX, M/V DEVIN SCHIEFFLER, M/V CAPT. VINCE GAMBARELLA, and M/V

CAPT. RUSSEL L, a fleet of vessels, operated by the defendant, GPS MARINE, and are seaman

who, pursuant to Title 28, United Stated Code, Section 1916, shall not be required to give

security for costs upon the filing of this action.



                                                     3
      Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 4 of 7



                                               5.

       Complainants worked for GPS MARINE on the aforementioned vessels in late 2019 and

early 2020.

                                               6.

       Following the completion of their scheduled work and/or upon the completion of their

regular pay period, complainants either did not receive a check or received non-sufficient funds

(“N.S.F.”) checks for their wages.

                                               7.

       Each complainant has faithfully performed all of his duties on board either and/or the

M/V T.W. BOUDREAUX, M/V DEVIN SCHIEFFLER, M/V CAPT. VINCE GAMBARELLA,

and M/V CAPT. RUSSEL L, but despite repeated demands, GPS MARINE has refused to pay

complainants' wages and accumulated employees benefits as when and where due and

demanded. Complainants are collectively owed in excess of $90,000.00 in wages and benefits

earned and due, but unpaid. Complainants are entitled to an accounting of the wages due to them.

Complainants are additionally owed prejudgment interest on all wages, penalty wages due them

from date due until paid, and attorneys’ fees, and all other such equitable relief as may be

available.

                                               8.

       More than 15 days have passed since GPS MARINE failed to timely pay the seamen’s

wages and following amicable demand.

                                               9.

       GPS MARINE is liable under La. Rev. Stat. Ann. § 23:631 et seq. for failure to timely

pay its current and/or former employees.

                                               4
       Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 5 of 7



                                                   10.

       As a result of GPS MARINE’s failure to timely pay complainants wages, GPS MARINE

is liable under La. Rev. Stat. Ann. § 23:632 for the payment of either ninety days wages at the

employee's daily rate of pay, or else for full wages from the time the employee's demand for

payment is made until the employer shall pay or tender the amount of unpaid wages due to such

employee, whichever is the lesser amount of penalty wages.

                                                   11.

       GPS MARINE is liable for attorneys’ fees and costs under La. Rev. Stat. Ann. § 23:632

because complainants have made demand upon GPS MARINE and they remain unpaid.

                                                   12.

       GPS MARINE is liable under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201,

for failure to pay minimum wage under 29 U.S.C.A. § 206 when it did not pay its employees at

all following the completion of their hitches.

                                                   13.

       GPS MARINE is liable under 29 U.S.C.A. § 216 for the payment of attorneys’ fees and

cost following its failure to pay its employees.

                                                   14.

       GPS MARINE also issued checks to current and former employees which were

dishonored for nonsufficient funds (“N.S.F”). Complainants who received dishonored checks

have made demand upon GPS MARINE to pay the obligations, but GPS MARINE has not yet

satisfied those obligations.




                                                   5
      Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 6 of 7



                                               15.

       GPS MARINE is liable to Complainants who received N.S.F. checks from GPS for

attorneys’ fees and penalties under La. Rev. Stat. Ann. § 9:2782.

                                               16.

       Complainants are entitled to pre-judgment interest from the date of non-payment or in the

alternative the date of judicial demand.

                                               17.

       Venue is proper in this court because this is the court where the employment was entered

into, where the wages were to be paid, and where the vessels upon which the complainants

served may be found.

       WHEREFORE, Complainants pray that the GPS MARINE, LLC, M/V T.W.

BOUDREAUX, M/V DEVIN SCHIEFFLER, and the M/V CAPT. VINCE GAMBARELLA be

duly cited to appear and answer this complaint; and after legal delays and due proceedings had,

that there be judgment herein in favor of the complainants and against the defendants for a sum

to be determined by the trier of facts, together with the legal interest thereon from the date of

judicial demand, plus all appropriate costs of these proceedings and for all general and equitable

relief as may be available. Complainants further pray for an accounting of all wages due to them,

and a money judgment for wages, penalty wages, penalties, actual damages, consequential

damages, prejudgment interest, attorneys’ fees, and costs with legal interest thereon, altogether

with all future penalty wages which become due during the pendency of these proceedings, until

such time as said wages and penalty wages are paid.

       Complainants further pray that a writ, in rem, be issued by this Court pursuant to Rule C

for the arrest of the M/V T.W. BOUDREAUX, M/V DEVIN SCHIEFFLER, RUSSEL L and the

                                                6
      Case 2:20-cv-00484-GGG-KWR Document 1 Filed 02/11/20 Page 7 of 7



M/V CAPT. VINCE GAMBARELLA and that said writ be continued in full force and effect to

stand as security for the claims of the complainants, and that any person claiming an interest

therein be cited to appear and answer the matter aforesaid, and that in due course the M/V T.W.

BOUDREAUX, M/V DEVIN SCHIEFFLER, M/V RUSSEL L and the M/V CAPT. VINCE

GAMBARELLA be condemned and sold to satisfy complainants' claims as set forth in this

Complaint, and that complainants' claims be recognized as a maritime lien and paid with

preference and priority.

                                            Respectfully submitted,

                                            COSSICH, SUMICH, PARSIOLA & TAYLOR,
                                            L.L.C.

                                    BY:      /s/ Andrew J. Cvitanovic
                                          PHILIP F. COSSICH, JR., #1788 (T.A.)
                                           DAVID A. PARSIOLA #21005
                                          ANDREW J. CVITANOVIC #34500
                                          JENNIFER R. NETHERTON #35265
                                          8397 Highway 23, Suite 100
                                          Belle Chasse, Louisiana 70037
                                          Telephone: (504) 394-9000
                                          Facsimile: (504) 394-9110

PLEASE SERVE:

GPS MARINE, LLC
C/O Its Registered Agent
Lovencie J. Gambarella, Jr.
315 Venture Blvd.
Houma LA 70360

PLEASE HOLD SERVICE:

M/V T.W. BOUDREAUX

M/V DEVIN SCHIEFFLER

M/V RUSSEL L

M/V CAPT. VINCE GAMBARELLA
                                               7
